113 F.3d 1239
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sammie SMITH, Jr., Appellant,v.Dr. B. Alan SUGG, President, University of Arkansas;University of Arkansas, at Pine Bluff;  Jim GuyTucker, Governor, State of Arkansas, Appellees.
No. 96-4060.
United States Court of Appeals, Eighth Circuit.
Submitted May 23, 1997.Filed May 29, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Sammie Smith appeals from the district court's1 adverse grant of summary judgment in his discriminatory-discharge action.  Upon a de novo review of the record, see Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir.1995) (per curiam), we conclude that summary judgment was correct for the reasons the district court stated.


2
See 8th Cir.  R. 47B. As we had no occasion to review the papers outside of the record that Smith submitted, we deny appellees' motions to strike.



1
 The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas